Detailed Action
This office action is in response to the application filed March 10, 2020.  
Claims 1-7,10-39 are pending. 
This application claims benefit of the earlier filed  US Patent No. 10,684,830 and the claims herein are entitled to the earlier effective filing date as presently amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 17, 25 are objected to because of the following informalities:  the claims conclude with a semi-colon(“;”), whereas a period is required. Appropriate correction is required. 
Further, claims 10-39 are objected as they are mis-numbered, claim numbers 8 and 9 do not appear in the submitted claim set. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1,2, 3-7.10-15,16,17,19, 20,21,23,24,26, 27, 28,and 29-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,1,2,1, 4-12,12,9 and 10, 18,18,14,15,11, 16, 14, 16,16, 19, 20, 21, 22, 23+24, 25, 26, 27, 28+29 respectively of U.S. Patent No. 10,684,830 and further in view of “Englehart” (US Patent 7.849.440). Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are taught or suggested by the patented claims as aligned below. 

Current Application:
U.S. Patent No. 10,684,830.
1. A system, comprising: a processor;
create a graphical program within the single graphical coding environment in response to user input, wherein the graphical program comprises, in response to the user input, at least one graphical programming block and at least one coding programming block visually represented together within the single graphical coding environment and, wherein the at least one graphical programming block and the at least one coding programming block are further connected to each other in the single graphical coding environment in a manner that visually indicates and physically creates functionality of the graphical program in accordance with the user input and all being maintained within the single graphical coding environment; 
activate a temporary peek box, when one or more graphical programming blocks are selected, wherein the temporary peek box being configured to visually display adjacent to the one or more selected graphical programming blocks a coding programming block that has a code equivalent to the selected graphical programming blocks in a textual code language, such that both the one or more graphical programming blocks and the coding programming block 58equivalent thereto are visually adjacent to one another within the single graphical coding environment; 
and generate an output program based on the graphical program created within the single graphical coding environment, wherein the output program implements the functionality of the graphical program, and wherein the output 
























3. The system of Claim 1, wherein the program instructions configured to create the graphical coding environment, further define a set of instructions, stored on the memory, to define a variable edit mode, and wherein one or more of the graphical programming blocks, of the plurality of graphical programming blocks, is configured to include a variable element set by a user activating the variable edit mode.  



4. The system of Claim 2, convert and replace, when selected, one or more graphical programming blocks entirely to at least one new coding programming block within the single graphical coding environment, and wherein an equivalent code in the at least one coding programming block identically represents the selected graphical programming blocks in a textual code language;  




5. The system of Claim 2, wherein the program instructions configured to create the graphical coding environment, further define a set of 



6. The system of Claim 5, wherein the color code set of instructions are further configured to color code the textual programming language in the display window adjacent to the one or more graphical programming blocks such that the color of the textual programming language matches the color of the graphical programming block.  



7. The system of Claim 1, wherein the program instructions configured to create the single graphical coding environment, further define a set of instructions, stored on the memory, to define a graphical programming argument block for use in creation of the graphical program, and wherein the graphical programming argument block is configured as a graphical block with an argument segment embedded within the graphical block, and the set of instructions further configured to accept standard textual coding language in the argument segment.  




10. The system of Claim 1, wherein the program instructions configured to create the single graphical coding environment, further define a set of instructions, stored on the memory, to merge blocks, and wherein the set of instructions to merge blocks being configured to: automatically add a second coding programming block to a first coding programming block within the single graphical coding environment, defining a merged coding programming block comprising: both a second standard textual coding language defined by the second coding programming block and a first standard textual coding language defined by the first coding programing block.  




11. The system of Claim 10, wherein the set of instructions to merge blocks being further configured to inset the second standard textual coding language at a positioned within the first 


12. The system of Claim 1, wherein the program instructions configured to create the single graphical coding environment, further define a set of instructions, stored on the memory, to identify errors in the coding programming block, and wherein the set of instructions to identify errors being configured to: check a user defined standard textual coding language within the coding programming block to determine if the output program can properly execute to control either the virtual object or a physical object in accordance with the user defined functionality; and automatically change the color of the user defined standard textual coding language within the single graphical coding environment when the output program fails to properly execute.  





13. The system of Claim 12, wherein the set of instructions to identify errors is further configured to change the color of the user defined standard textual coding language prior to the output program being generated.  


14. The system of Claim 1, wherein the single graphical coding environment further includes set of instructions to define a mixed programming mode, and wherein the mixed programming mode is configured to: create a text programming environment within the single graphical coding environment, wherein the text programming environment defines coding text lines, receive graphical programming blocks, and receive standard textual coding language on the coding text lines; and create the graphical program in response to user input, wherein the graphical program comprises, in response to the user input, at least one graphical programming block and standard textual coding language interconnected in the single graphical coding environment that visually indicates functionality of the graphical program in accordance with the user input.  







programming coding environment defines a plurality of graphical programming blocks, each graphical programming block, of the plurality of graphical programming blocks, is configured to represent a predefined programming element; and wherein the single mixed programming coding environment includes coding text lines configured to receive standard textual coding language; and create a graphical program within the single mixed programming coding environment in response to user input, wherein the graphical program comprises, in response to the user input, at least one graphical programming block and standard textual coding language being visually represented together within the single 61mixed programming coding environment and being further connected to each other in a manner that visually indicates and physically creates functionality of the graphical program in accordance with the user input and maintained all within the single mixed programming coding environment; and activate a temporary peek box, when one or more graphical programming blocks are selected, wherein the temporary peek box being configured to visually display adjacent to the one or more selected graphical programming blocks a coding programming block that has a code equivalent to the selected graphical programming blocks in a textual code language, such that both the one or more graphical programming blocks and the coding programming block equivalent thereto are visually adjacent to one another within the single graphical coding environment; and generate an output program based on the graphical program created within the single mixed programming coding environment, wherein the output program implements the functionality of the graphical program, and wherein the output program when executed, controls either a virtual object or a physical object in accordance with the user defined functionality of the graphical program.  










19. The system of Claim 15, wherein the program instructions configured to create the single graphical coding environment, further define a set of instructions, stored on the memory, to identify errors in the coding programming block, and wherein the set of instructions to identify errors being configured to: check a user defined standard textual coding language within the coding programming block to determine if the output program can properly execute to control either the virtual object or a physical object in accordance with the user defined functionality; and automatically change the color of the user defined standard textual coding language within the single graphical coding environment when the output program fails to properly execute.  





20. The system of Claim 19, wherein the set of instructions to identify errors is further configured to change the color of the user defined standard textual coding language prior to the output program being generated.  




21. An enhanced graphical user interface coding environment, comprising: a single graphical user interface ("GUI") window; at least one or more graphical blocks, representing at least one or more first set of programming instructions visually positioned within the single GUI window; at least one coding block, representing at least a second set of programming instructions, and visually positioned within the single GUI window and 
















23. The enhanced graphical coding environment of Claim 21, wherein the at least one coding block is defined to accept textual coding language and wherein the textual coding language within the coding block is interpreted and/or compiled into the source code program.  


24. The enhanced graphical coding environment of Claim 21, wherein the at least one coding block is compiled is interpreted and/or compiled into the source code program such that a graphical block 




26. The enhanced graphical coding environment of Claim 21 further including a mixed programming mode function configured to: create a text programming environment within the single graphical coding environment, wherein the text programming environment defines coding text lines, receive graphical programming blocks, and receive standard textual coding language on the coding text lines; and create the graphical program in response to user input, wherein the graphical program comprises, in response to the user input, at least one graphical programming block and standard textual coding language interconnected in the single graphical coding environment that visually indicates functionality of the graphical program in accordance with the user input.  










27. A method of operating an enhanced graphical coding environment for the creation of a source code program comprising: providing a single graphical user interface coding environment with at least one graphical block, representing at least a first set of programming instructions, providing a code block, representing at least a second set of programming instructions, wherein the at least second set of programming instructions is different than the at least first set of programming instructions, and visually representing the at least one graphical block and the coding block together within the single graphical user interface coding environment, and connecting the code block to the at least one graphical block at the same time and both within the single graphical user interface coding environment to create a source code program made out of the first and second set of programming instructions, wherein the code block is further defined as being accessible for textual code language editing within the single graphical user interface coding environment; visually 








29. The method of operating an enhanced graphical coding environment of Claim 27, wherein the one code block is defined to accept textual coding language and wherein the textual coding language within the coding block is interpreted and/or compiled into the source code program.  

30 The method of operating an enhanced graphical coding environment of Claim 27 further including the step of selecting a graphical block, of the at least one graphical block, and replacing the selected graphical block entirely with a new code block, and visually representing the new code block within the single graphical user interface coding environment, and wherein an equivalent code in the at least one new code block is identical to the selected graphical blocks in a textual code language  


31. The method of operating an enhanced graphical coding environment of Claim 27 further comprising converting the selected one or more graphical blocks into a code block.  


32. The method of operating an enhanced graphical coding environment of Claim 27 further comprising: expressing in different colors different graphical blocks, of the at least one graphical block; and expressing the text statements defined by the code block of the converted and selected one or more graphical blocks in colors matching the different colors of the different graphical 




33. The method of operating an enhanced graphical coding environment of Claim 27 further comprising: dragging and dropping a graphical block into a code block; and  66automatically converting the graphical block into text statements to create a new code block that incorporates the dragged and dropped graphical block.  




34. The method of operating an enhanced graphical coding environment of Claim 27 further comprising: providing a tool bar area defined within the single enhanced graphical coding environment, the tool bar area having defined graphical blocks and code blocks; providing a working area defined within the single enhanced graphical coding environment, the working area permitting the connection of one more graphical blocks and code blocks together to form the program; and dragging from the toolbar area one or more graphical blocks and code blocks to add the one or more graphical blocks and code blocks to an existing program.  




35. The method of operating an enhanced graphical coding environment of Claim 34, wherein the enhanced graphical coding environment: automatically detecting work in text statements in a code block and automatically changing the toolbar area to a tool text creation and editing toolbar, and wherein the enhanced graphical coding environment automatically detecting work in text statements in a code block and automatically changing the toolbar area to a textual drag and drop toolbar.  









37. The method of operating an enhanced graphical coding environment of Claim 27 further comprising automatically indenting textual statement based on a text coding environment.  


38. The method of operating an enhanced graphical coding environment of Claim 27 further comprising: dragging and dropping a second code block into a first code block, wherein the first code block is situated in the working area; and  67merging the second code block with the first code block to create a new code block in the working area, wherein the new code block is equivalent in text programming statements to the first and second code blocks.  



39. The method of operating an enhanced graphical coding environment of Claim 27 further comprising providing an error indicator to specify a coding error in text statements defined in a code block, and wherein the error indicator is a color coding of the coding error.





 
63wherein the at least one graphical block and the at least one coding block being visually represented at the same time and at least both together within the single GUI window; a coding environment function configured to activate a temporary peek box, when one or more graphical programming blocks are selected, wherein the temporary peek box being configured to visually display adjacent to the one or more selected graphical programming blocks a coding programming block that has a code equivalent to the selected graphical programming blocks in a textual code language, such that both the one or more graphical programming blocks and the coding programming block equivalent thereto are visually adjacent to one another within the single graphical coding environment; and wherein all of the graphical and coding blocks within the single GUI window being further connected to each other at the same time within the single GUI window in a manner to form a set of programming instructions, and wherein the set of programming instructions being configured to compile into a source code program for running by a computer.  


processor, wherein the memory medium stores program instructions executable by 
a computer system, and wherein the program instructions being configured to: 
create a single graphical coding environment, wherein the single graphical 
coding environment defines a plurality of graphical programming blocks, each 
graphical programming block, of the plurality of graphical programming blocks, 
is configured to represent a predefined programming element;  and wherein the 
single graphical coding environment further defines a coding programming block, 
the coding programming block is configured to represent a programming block for 
use in the single graphical coding environment and further configured to use 
standard textual coding language within the programming block, and convert and 
replace, when selected, one or more graphical programming blocks entirely to at 
least one new coding programming block within the single graphical coding 
environment, and wherein an equivalent code in the at least one coding 
programming block identically represents the selected graphical programming 
blocks in a textual code language;  create a graphical program within the 
single graphical coding environment in response to user input, wherein the 

graphical programming block and at least one coding programming block visually 
represented together within the single graphical coding environment and, 
wherein the at least one graphical programming block and the at least one 
coding programming block are further connected to each other in the single 
graphical coding environment in a manner that visually indicates and physically 
creates functionality of the graphical program in accordance with the user 
input and all being maintained within the single graphical coding environment;  
and generate an output program based on the graphical program created within 
the single graphical coding environment, wherein the output program implements 
the functionality of the graphical program, and wherein the output program when 
executed, controls either a virtual object or a physical object in accordance 
with the user defined functionality of the graphical program. 
 
    2.  The system of claim 1, wherein the program instructions configured to 
create the graphical coding environment, further define a set of instructions, 
stored on the memory, to define a variable edit mode, and wherein one or more 
of the graphical programming blocks, of the plurality of graphical programming 
blocks, is configured to include a variable element set by a user activating 
the variable edit mode. 
 
1….” and convert and 
replace, when selected, one or more graphical programming blocks entirely to at 
least one new coding programming block within the single graphical coding 
environment, and wherein an equivalent code in the at least one coding 
programming block identically represents the selected graphical programming 
blocks in a textual code language;”



    4.  The system of claim 2, wherein the program instructions configured to 
create the graphical coding environment, further define a set of instructions, 

with different predefined colors within the single graphical coding 
environment. 
 
    5.  The system of claim 4, wherein the color code set of instructions are 
further configured to color code the textual programming language in the 
display window adjacent to the one or more graphical programming blocks such 
that the color of the textual programming language matches the color of the 
graphical programming block. 
 
    6.  The system of claim 1, wherein the program instructions configured to 
create the single graphical coding environment, further define a set of 
instructions, stored on the memory, to define a graphical programming argument 
block for use in creation of the graphical program, and wherein the graphical 
programming argument block is configured as a graphical block with an argument 
segment embedded within the graphical block, and the set of instructions 
further configured to accept standard textual coding language in the argument 
segment. 
 
    7.  The system of claim 1, wherein the program instructions configured to 
create the single graphical coding environment, further define a set of 
instructions, stored on the memory, to merge blocks, and wherein the set of 
instructions to merge blocks being configured to: automatically add a second 
coding programming block to a first coding programming block within the single 
graphical coding environment, defining a merged coding programming block 
comprising: both a second standard textual coding language defined by the 
second coding programming block;  and a first standard textual coding language 
defined by the first coding programing block. 
 
    8.  The system of claim 7, wherein the set of instructions to merge blocks 
being further configured to inset the second standard textual coding language 
at a positioned within the first standard textual coding language selected by a 

 
    9.  The system of claim 1, wherein the program instructions configured to 
create the single graphical coding environment, further define a set of 
instructions, stored on the memory, to identify errors in the coding 
programming block, and wherein the set of instructions to identify errors being 
configured to: check an user defined standard textual coding language within 
the coding programming block to determine if the output program can properly 
execute to control either the virtual object or a physical object in accordance 
with the user defined functionality;  and automatically change the color of the 
user defined standard textual coding language within the single graphical 
coding environment when the output program fails to properly execute. 
 
    10.  The system of claim 9, wherein the set of instructions to identify 
errors is further configured to change the color of the user defined standard 
textual coding language prior to the output program being generated. 
 
    11.  The system of claim 1, wherein the single graphical coding environment 
further includes set of instructions to define a mixed programming mode, and 
wherein the mixed programming mode is configured to: create a text programming 
environment within the single graphical coding environment, wherein the text 
programming environment defines coding text lines, receive graphical 
programming blocks, and receive standard textual coding language on the coding 
text lines;  and create the graphical program in response to user input, 
wherein the graphical program comprises, in response to the user input, at 
least one graphical programming block and standard textual coding language 
interconnected in the single graphical coding environment that visually 
indicates functionality of the graphical program in accordance with the user 
input. 
 
    12.  A system, comprising: a processor;  a memory medium, coupled to the 

a computer system, and wherein the program instructions being configured to: 
create a single mixed programming coding environment, wherein the single mixed 
programming coding environment defines a plurality of graphical programming 
blocks, each graphical programming block, of the plurality of graphical 
programming blocks, is configured to represent a predefined programming 
element;  and wherein the single mixed programming coding environment includes 
coding text lines configured to receive standard textual coding language;  and 
convert and replace, when selected, one or more graphical programming blocks 
entirely to at least one new coding programming block within the single 
graphical coding environment, and wherein an equivalent code in the at least 
one coding programming block identically represents the selected graphical 
programming blocks in a textual code language;  create a graphical program 
within the single mixed programming coding environment in response to user 
input, wherein the graphical program comprises, in response to the user input, 
at least one graphical programming block and standard textual coding language 
being visually represented together within the single mixed programming coding 
environment and being further connected to each other in a manner that visually 
indicates and physically creates functionality of the graphical program in 
accordance with the user input and maintained all within the single mixed 
programming coding environment;  and generate an output program based on the 
graphical program created within the single mixed programming coding 
environment, wherein the output program implements the functionality of the 
graphical program, and wherein the output program when executed, controls 
either a virtual object or a physical object in accordance with the user 
defined functionality of the graphical program. 



12…convert and replace, when selected, one or more graphical programming blocks 

graphical coding environment, and wherein an equivalent code in the at least 
one coding programming block identically represents the selected graphical 
programming blocks in a textual code language;  







    9.  The system of claim 1, wherein the program instructions configured to 
create the single graphical coding environment, further define a set of 
instructions, stored on the memory, to identify errors in the coding 
programming block, and wherein the set of instructions to identify errors being 
configured to: check an user defined standard textual coding language within 
the coding programming block to determine if the output program can properly 
execute to control either the virtual object or a physical object in accordance 
with the user defined functionality;  and automatically change the color of the 
user defined standard textual coding language within the single graphical 
coding environment when the output program fails to properly execute. 
 
    10.  The system of claim 9, wherein the set of instructions to identify 
errors is further configured to change the color of the user defined standard 
textual coding language prior to the output program being generated. 



    13.  An enhanced graphical user interface coding environment, comprising: a 
single graphical user interface ("GUI") window;  at least one or more graphical 
blocks, representing at least one or more first set of programming instructions 
visually positioned within the single GUI window;  at least one coding block, 
representing at least a second set of programming instructions, and visually 
positioned within the single GUI window and connected to the at least one or 

instructions is different than the one or more first set of programming 
instructions;  wherein the at least one graphical block and the at least one 
coding block being visually represented at the same time and at least both 
together within the single GUI window;  a coding environment function 
configured to convert and replace one of the one or more graphical blocks 
entirely to at least one new coding block within the single GUI window, when 
the one or more graphical blocks are selected and wherein an equivalent code in 
the at least one new coding block is identical to the selected one or more 
graphical blocks in a textual code language;  wherein all of the graphical and 
coding blocks within the single GUI window being further connected to each 
other at the same time within the single GUI window in a manner to form a set 
of programming instructions, and wherein the set of programming instructions 
being configured to compile into a source code program for running by a 
computer. 
    18.  The method of operating an enhanced graphical coding environment of claim 16 further comprising: selecting one or more graphical blocks, of the at 
least one graphical block;  and peeking at the selected one or more graphical 
blocks as a visual representation of a code block without converting the 
selected one or more graphical into a code block. 



    14.  The enhanced graphical coding environment of claim 13, wherein the at 
least one coding block is defined to accept textual coding language and wherein 
the textual coding language within the coding block is interpreted and/or 
compiled into the source code program. 
 
    15.  The enhanced graphical coding environment of claim 14, wherein the at 
least one coding block is compiled is interpreted and/or compiled into the 
source code program such that a graphical block or coding block before and/or 

order. 


    11.  The system of claim 1, wherein the single graphical coding environment 
further includes set of instructions to define a mixed programming mode, and 
wherein the mixed programming mode is configured to: create a text programming 
environment within the single graphical coding environment, wherein the text 
programming environment defines coding text lines, receive graphical 
programming blocks, and receive standard textual coding language on the coding 
text lines;  and create the graphical program in response to user input, 
wherein the graphical program comprises, in response to the user input, at 
least one graphical programming block and standard textual coding language 
interconnected in the single graphical coding environment that visually 
indicates functionality of the graphical program in accordance with the user 
input. 




    16.  A method of operating an enhanced graphical coding environment for the 
creation of a source code program comprising: providing a single graphical user 
interface coding environment with at least one graphical block, representing at 
least a first set of programming instructions, providing a code block, 
representing at least a second set of programming instructions, wherein the at 
least second set of programming instructions is different than the at least 
first set of programming instructions, and visually representing the at least 
one graphical block and the coding block together within the single graphical 
user interface coding environment, and connecting the code block to the at 
least one graphical block at the same time and both within the single graphical 
user interface coding environment to create a source code program made out of 
the first and second set of programming instructions, wherein the code block is 

the single graphical user interface coding environment;  selecting a graphical 
block, of the at least one graphical block, and replacing the selected 
graphical block entirely with a new code block, and visually representing the 
new code block within the single graphical user interface coding environment, 
and wherein an equivalent code in the at least one new code block is identical 
to the selected graphical blocks in a textual code language;  and compiling the 
source code program. 





    14.  The enhanced graphical coding environment of claim 13, wherein the at 
least one coding block is defined to accept textual coding language and wherein 
the textual coding language within the coding block is interpreted and/or 
compiled into the source code program.

16…”selecting a graphical 
block, of the at least one graphical block, and replacing the selected 
graphical block entirely with a new code block, and visually representing the 
new code block within the single graphical user interface coding environment, 
and wherein an equivalent code in the at least one new code block is identical 
to the selected graphical blocks in a textual code language;  and compiling the 
source code program.”

    19.  The method of operating an enhanced graphical coding environment of 
claim 18 further comprising converting the selected one or more graphical 
blocks into a code block. 
 
    20.  The method of operating an enhanced graphical coding environment of 
claim 19 further comprising: expressing in different colors different graphical 
blocks, of the at least one graphical block;  and expressing the text 
statements defined by the code block of the converted and selected one or more 

graphical blocks, such that a single text statement, of the text statements, is 
expressed in one color matching the color of a single graphical block, of the 
converted and selected one or more graphical blocks. 
 
    21.  The method of operating an enhanced graphical coding environment of 
claim 20 further comprising: dragging and dropping a graphical block into a 
code block;  and automatically converting the graphical block into text 
statements to create a new code block that incorporates the dragged and dropped 
graphical block. 
 
    22.  The method of operating an enhanced graphical coding environment of 
claim 16 further comprising: providing a tool bar area defined within the 
single enhanced graphical coding environment, the tool bar area having defined 
graphical blocks and code blocks;  providing a working area defined within the 
single enhanced graphical coding environment, the working area permitting the 
connection of one more graphical blocks and code blocks together to form the 
program;  and dragging from the toolbar area one or more graphical blocks and 
code blocks to add the one or more graphical blocks and code blocks to an 
existing program. 
 
    23.  The method of operating an enhanced graphical coding environment of 
claim 22, wherein the enhanced graphical coding environment: automatically 
detecting work in text statements in a code block and automatically changing 
the toolbar area to a tool text creation and editing toolbar. 
    24.  The method of operating an enhanced graphical coding environment of 
claim 23, wherein the enhanced graphical coding environment automatically 
detecting work in text statements in a code block and automatically changing 
the toolbar area to a textual drag and drop toolbar. 
 
    25.  The method of operating an enhanced graphical coding environment of 

individual toggle feature for collapsing and expanding the contents of the 
graphical block and code blocks. 
 
    26.  The method of operating an enhanced graphical coding environment of 
claim 16 further comprising automatically indenting textual statement based on 
a text coding environment. 
 
    27.  The method of operating an enhanced graphical coding environment of 
claim 22 further comprising: dragging and dropping a second code block into a 
first code block, wherein the first code block is situated in the working area;  
and merging the second code block with the first code block to create a new 
code block in the working area, wherein the new code block is equivalent in 
text programming statements to the first and second code blocks. 
 


    28.  The method of operating an enhanced graphical coding environment of 
claim 16 further comprising providing an error indicator to specify a coding 
error in text statements defined in a code block. 
    29.  The method of operating an enhanced graphical coding environment of 
claim 28, wherein the error indicator is a color coding of the coding error. 
 

 




Regarding claim 1, the pending claims do not teach, but Englehart teaches: 

EVB further does not teach, but Englehart teaches: 
(See Graphical program of e.g. Fig. 2; and block dialog window in Fig. 3A, code block preview 318, Fig. 3, Col. 10, Ln 21 to Col. 11, Ln 6)

In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application to combine the teachings of EVB with those of Englehart as each is directed to graphical programming environments and Englehart recognized a need in graphical programming that  “if a tool user wishes to observe the impact of the settings chosen through inspection of the generated code, it is often necessary to construct and generate code for the entire model…” (Col. 2, Ln47-56). 

Regarding Claim 2, Englehart further teaches: 
2. The system of Claim 1, wherein the temporary peek box being further configured to deactivate and visually hide the peek box when the selected one or more graphical programming blocks are deselected.  (See Graphical program of e.g. Fig. 2; and block dialog window in Fig. 3A, code block preview 318, Fig. 3, Col. 10, Ln 21 to Col. 11, Ln 6; Inherent in the use of the “ok” and “cancel” boxes of the window of Fig. 3 is the user’s ability to close the window and code preview therein)

. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,14-16,18, 21-24, and 26-32 are rejected under 35 U.S.C. 103(a) as being obvious in view of  “EVB” (WIPO 2015/040536 A1 to EVB Everbase AG) in view of “Snap! 4.0” (Harvey, B., Monig, J. Snap! Reference Manual 4.0 2013. available at <https://web.archive.org/web/20130424093637/https://snap.berkeley.edu/SnapManual.pdf>) and “Tables in Snap!” (Monig, Jens. “Exploring Tables in Snap!” February 24, 2016. <https://github.com/jmoenig/Snap/releases?after=4.0.6>.) and further in view of “Englehart” (US Patent 7.849.440). 
Regard claim 1, EVB teaches: 
1. A system, comprising: a processor; (processor 2031, FIG. 20)
 a memory medium, coupled to the processor, wherein the memory medium stores program instructions executable by a computer system, ((processor 2031, memory 2032 comprising a set of instructions executable by a data processing (computer) system; page 26, 2nd paragraph; figure 20),

and wherein the program instructions being configured to: create a single graphical coding environment, (provide a graphical coding environment; page 3, 2nd paragraph) wherein the single graphical coding environment defines a plurality of graphical programming blocks, provide a graphical coding environment; page 3, 2nd paragraph) provide a graphical coding environment; page 3, 2nd paragraph) each graphical programming block, of the plurality of graphical programming blocks, is configured to represent a predefined programming element, (each graphic diagram representation 1320 comprises a source code representation 1321 (predefined programming element, or coding programming block); page 23, 2nd paragraph; figure 13), and wherein the single graphical coding environment further defines a coding programming block, the coding programming block is configured to represent a programming block for use in the single graphical coding environment and further configured to use standard textual coding language within the programming block; (the source code representation is a source code view 435 of a programming block and represents the same structure as the graphical representation 430 in the graphical coding environment and uses a typical (standard) source code program in the source code view; page 15, 2nd paragraph; page 19, 3rd paragraph; figure 4),

((create an application (graphical program) in the graphical coding environment in response to a user using a graphical editor (input); page 12, 3rd and 4th paragraphs), (programming block) 1320 and a source code representation 1321, where the storage structure of both representations is mapped (interconnected) and the graphic diagram representation visually indicates a functionality of the application shown in the editor, as shown in figure 13; page 23, 1st and 2nd paragraphs))

EVB further does not teach, but Snap! 4.0 teaches: 
at least one graphical programming block and at least one coding programming block visually represented together within the single graphical coding environment and
wherein the at least one graphical programming block block (See e.g. Snap 4.0, Page 3-5 describe Snap visual programming environment including a programming environment for designing user-friendly programming interface with graphical blocks representing coding constructs for program development) In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of this application, to combine the teachings EVB and Snap! 4.0 as each is directed to graphical programming systems providing coding functionality to novice users and Snap! recognized the benefit of “instead of writing a program using the keyboard, the Snap! programmer uses the same drag-and-drop interface familiar to computer users.” (Page 4). 

and generate an output program based on the graphical program created within the single graphical coding environment, wherein the output program implements the functionality of the graphical program, and wherein the output program when executed, controls either a virtual object or a physical object in accordance with the user defined functionality of the graphical program.  (generate an output program based on the graphical program (compile (generate an output) a program stored as a structure represented by the graphic editor (based on the graphical program); figure 8B), wherein the output program implements the functionality of the graphical program (the compiled program is executed to perform (implement) functions of the application created in the graphical editor; page 11,5th paragraph; page 26, 2nd paragraph).)



EVB and Snap! 4.0 does not explicitly teach, but Tables in Snap! teaches: 
In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of this application, to combine the teachings EVB and Snap! 4.0 as each is directed to graphical programming systems providing coding functionality to novice users and Snap! recognized the benefit of “instead of writing a program using the keyboard, the Snap! programmer uses the same drag-and-drop interface familiar to computer users.” (Page 4). (See Tables in Snap! pages 21-22 describing the “Javascript Function” block allowing textual javascript code to be entered into the block which is snapped together with other graphical coding blocks) 
In addition, it would have been obvious to one of ordinary skill to combine the teachings of Tables in Snap!  with the teachings of Snap 4.0! and EVB as described previous, as each is directed to graphical programming systems and Tables in Snap! provides documentation of a Javascript textual coding block available in the Snap! coding environment which allows user to created textual javascript for code blocks within a graphically developed program which provides increased functionality to the developer and may, e.g. make “exploring bigger data sets more immediate and enjoyable” (Tables in Snap! Page 22). 

EVB further does not teach, but Englehart teaches: 
activate a temporary peek box, when one or more graphical programming blocks are selected, wherein the temporary peek box being configured to visually display adjacent to the one or more selected graphical programming blocks a coding programming block that has a code equivalent to the selected graphical programming blocks in a textual code language, such that both the one or more graphical programming blocks and the coding programming block 58equivalent thereto are visually adjacent to one another within the single graphical coding environment; (See Graphical program of e.g. Fig. 2; and block dialog window in Fig. 3A, code block preview 318, Fig. 3, Col. 10, Ln 21 to Col. 11, Ln 6)



Regarding Claim 2, Englehart further teaches: 
2. The system of Claim 1, wherein the temporary peek box being further configured to deactivate and visually hide the peek box when the selected one or more graphical programming blocks are deselected.  (See Graphical program of e.g. Fig. 2; and block dialog window in Fig. 3A, code block preview 318, Fig. 3, Col. 10, Ln 21 to Col. 11, Ln 6; Inherent in the use of the “ok” and “cancel” boxes of the window of Fig. 3 is the user’s ability to close the window and code preview therein)
In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application to combine the teachings of EVB with those of Englehart as each is directed to graphical programming environments and Englehart recognized a need in graphical programming that  “if a tool user wishes to observe the impact of the settings chosen through inspection of the generated code, it is often necessary to construct and generate code for the entire model…” (Col. 2, Ln47-56). 


Claim 15 and 16 are rejected on the same basis as claims 1 and 2 above. 


Regarding Clam 21, EVB teaches: 
21. An enhanced graphical user interface coding environment, comprising: a single graphical user interface ("GUI") window; (a visual graphic editor (graphical user interface) for a graphic diagram representation of a source code program (enhanced coding environment); page 6, 1st paragraph),
at least one or more graphical blocks, representing at least one or more first set of programming instructions visually positioned within the single GUI window; (the application comprises, in response to using the graphical editor, a graphic diagram representation (graphical block) 1320 and a source code representation (coding block) 1321, where the storage structure of both representations is mapped (connected together) to form an application (program); page 23, 1st and 2nd paragraphs; figure 13).  
such that both the one or more graphical programming blocks and the coding programming block equivalent thereto are visually adjacent to one another within the single graphical coding environment; (display the representations with more than one editor, where layers 1 and 2 are shown in an editor including a graphic mapping to a graphic diagram representation 1420 mapping to a source code representation 1421, in a window adjacent to the graphic diagram representation, shown in figure 14; page 23, 3rd paragraph),
and wherein the set of programming instructions being configured to compile into a source code program for running by a computer.  (compiling the program to run a set of instructions defined by the graphic diagram representation and the source code representation); page 11,5th paragraph; figure 8B).


EVB further does not teach, but Snap! 4.0 teaches: 
 63wherein the at least one graphical block and the at least one coding block being visually represented at the same time and at least both together within the single GUI window; (See e.g. Snap 4.0, Page 3-5 describe Snap visual programming environment including a programming environment for designing user-friendly programming interface with graphical blocks representing coding constructs for program development)

and wherein all of the graphical and coding blocks within the single GUI window being further connected to each other at the same time within the single GUI window in a manner to form a set of programming instructions, (See e.g. Snap 4.0, Page 3-5 describe Snap visual programming environment including a programming environment for designing user-friendly programming interface with graphical blocks representing coding constructs for program development)

In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of this application, to combine the teachings EVB and Snap! 4.0 as each is directed to graphical programming systems providing coding functionality to novice users and Snap! recognized the benefit of “instead of writing a program using the 
at least one coding block, representing at least a second set of programming instructions, and visually positioned within the single GUI window and connected to the at least one or more graphical blocks, and wherein the at least second set of programming instructions is different than the one or more first set of programming instructions; (See Tables in Snap! pages 21-22 describing the “Javascript Function” block allowing textual javascript code to be entered into the block which is snapped together with other graphical coding blocks) 
In addition, it would have been obvious to one of ordinary skill to combine the teachings of Tables in Snap!  with the teachings of Snap 4.0! and EVB as described previous, as each is directed to graphical programming systems and Tables in Snap! provides documentation of a Javascript textual coding block available in the Snap! coding environment which allows user to created textual javascript for code blocks within a graphically developed program which provides increased functionality to the developer and may, e.g. make “exploring bigger data sets more immediate and enjoyable” (Tables in Snap! Page 22). 

EVB further does not teach, but Englehart teaches: 
a coding environment function configured to activate a temporary peek box, when one or more graphical programming blocks are selected, wherein the temporary peek box being configured to visually display adjacent to the one or more selected graphical programming blocks a coding programming block that has a code equivalent to the  (See Graphical program of e.g. Fig. 2; and block dialog window in Fig. 3A, code block preview 318, Fig. 3, Col. 10, Ln 21 to Col. 11, Ln 6)

In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application to combine the teachings of EVB with those of Englehart as each is directed to graphical programming environments and Englehart recognized a need in graphical programming that  “if a tool user wishes to observe the impact of the settings chosen through inspection of the generated code, it is often necessary to construct and generate code for the entire model…” (Col. 2, Ln47-56). 

Regarding Claim 22, Englehart further teaches: 
22. The enhanced graphical coding environment of Claim 21, wherein coding environment function configured to activate a temporary peek box being further configured to deactivate and visually hide the peek box when the selected one or more graphical programming blocks are deselected.  
 (See Graphical program of e.g. Fig. 2; and block dialog window in Fig. 3A, code block preview 318, Fig. 3, Col. 10, Ln 21 to Col. 11, Ln 6; Inherent in the use of the “ok” and “cancel” boxes of the window of Fig. 3 is the user’s ability to close the window and code preview therein)
In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application to combine the teachings of EVB with those of Englehart as each is directed to graphical programming environments and Englehart 

Claims 27 and 28 are rejected on the same basis as claims 21 and 22 above. 

Regarding Claim 14, EVB further teaches: 
EVB further discloses wherein the graphical coding environment further includes set of instructions to define a mixed programming mode, and wherein the mixed programming mode is configured to: create a text programming environment within the graphical coding environment (access the program with a source code editor (create a text programming environment) in the graphical coding environment; page 8, 6th paragraph - page 9,1st paragraph), wherein the text programming environment defines coding text lines (the source code editor operates on text based source code; page 9, 1st paragraph), receive graphical programming blocks (user uses a graphic editor to open (receive) a graphic diagram; page 17, 2nd paragraph), and receive standard textual coding language on the coding text lines (user generates data (receive coding text lines) In the source code editor using a typical source code program; page 13, 2nd paragraph; page 15, 2nd paragraph; page 19, 3rd paragraph), and create the graphical program in response to user input (create an application (graphical program) in the graphical coding environment in response to a user using a graphical editor (input); page 12, 3rd and 4th paragraphs), wherein the graphical program comprises, in response to the user input, at least one graphical programming block and standard textual coding language 

Claim 18 is rejected on the same basis as claim 14 above. 

Regarding Claim 23, EVB further teaches: 
23. The enhanced graphical coding environment of Claim 21, wherein the at least one coding block is defined to accept textual coding language and wherein the textual coding language within the coding block is interpreted and/or compiled into the source code program. ( the source code representation is a source code view 435 of a programming block and uses (defined to accept) a typical (standard) source code program in the source code view; page 15, 2nd paragraph; page 19, 3rd paragraph; figure 4), and wherein the textual coding language within the coding block is interpreted and/or compiled into the program (the source code in the source code view is compiled; figure 8B).  


Claim 29 is rejected on the same basis as claim 23 above. 



Regarding Claim 24, EVB further teaches: 
24. The enhanced graphical coding environment of Claim 21, wherein the at least one coding
 block is compiled is interpreted and/or compiled into the source code program such that a graphical block or coding block before and/or after the at least one coding block and insert the coding block in the proper order.  (the program is compiled where the program is saved as a structure storage 830 (in the proper order); figure 8B).  

Regarding Claim 30, EVB further teaches: 
30 The method of operating an enhanced graphical coding environment of Claim 27 further including the step of selecting a graphical block, of the at least one graphical block, and replacing the selected graphical block entirely with a new code block, and visually representing the new code block within the single graphical user interface coding environment, and wherein an equivalent code in the at least one new code block is identical to the selected graphical blocks in a textual code language  ((user uses a graphic editor to open (select) a graphic diagram; page 17, 2nd paragraph), converting the selected graphical blocks to an at least one coding block (convert the graphic diagram representation to a source code representation using a typical source code program; page 16, 1st paragraph), wherein an equivalent code in the at least one coding block identically represents the selected graphical blocks in a textual code language (the source code representation is mapped to the graphic diagram representation; page 20, 2nd paragraph; figure 10))

Regarding Claim 26, EVB further teaches: 
26. The enhanced graphical coding environment of Claim 21 further including a mixed programming mode function ((provide hybrid (mixed) software development (coding environment); page 7, 2nd paragraph),  configured to: create a text programming environment within the single graphical coding environment, wherein the text programming environment defines coding text lines, ((coding text lines) using a typical (standard) source code program (coding language); page 15, 2nd paragraph; page 19, 3rd paragraph; page 22, 2nd paragraph); ) receive graphical programming blocks, (user uses a graphic editor to open (receive) a graphic diagram; page 17, 2nd paragraph),
and receive standard textual coding language on the coding text lines; ((coding text lines) using a typical (standard) source code program (coding language); page 15, 2nd paragraph; page 19, 3rd paragraph; page 22, 2nd paragraph); ) 
 and create the graphical program in response to user input, wherein the graphical program comprises, in response to the user input, at least one graphical programming block and standard textual coding language interconnected in the single graphical coding environment that visually indicates functionality of the graphical program in accordance with the user input.  (the application comprises, in response to using the graphical editor, a graphic diagram representation (programming block) 1320 and a source code representation 1321, where the storage structure of both representations is mapped (interconnected) and the graphic diagram representation visually indicates a functionality of the application shown in the editor, as shown in figure 13; page 23,  1st and 2nd paragraphs).  


Regarding Claim 31 and 32, Englehart further teaches: 
31. The method of operating an enhanced graphical coding environment of Claim 27 further comprising converting the selected one or more graphical blocks into a code block.  (See Col. Line 60 to Col, 3, Ln46. See further figs 9-11C; Englehart here teaches a code preview GUI for a graphical programming system that allows the developer to preview code generated in association with a given graphcial block component; See e.g. generate code in Fig 1B)  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application, to modify the method of EVB to include the​​​​​​​ the code preview of Englehart as ​​​​​​​​​​​​​​Englehart a code review graphical programming without a preview option was a "time-consuming, inefficient and at times impossible." (Col. 2, Ln 55-56).  


32. The method of operating an enhanced graphical coding environment of Claim 27 further comprising: expressing in different colors different graphical blocks, of the at least one graphical block; ​​​​​​​(See Col. 9, Ln33-39 teaches presenting code from block in one format (color/font) and using a a different format (font/color) to identify recent changes to that block in the code preview)  and expressing the text (See Col. 9, Ln33-39 teaches presenting code from block in one format (color/font) and using a a different format (font/color) to identify recent changes to that block in the code preview.)  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application, to modify the method of EVB to include the​​​​​​​ the code preview of Englehart as ​​​​​​​​​​​​​​Englehart a code review graphical programming without a preview option was a "time-consuming, inefficient and at times impossible." (Col. 2, Ln 55-56).  


Claims 3,5,6,7,37 and 39 are rejected under 35 U.S.C. 103(a) as being obvious in view of  “EVB”, “Snap! 4.0”,“Tables in Snap!” , and “Englehart” as applied above and further in view of “KBMax” (US PG Pub 2017/0052767 A1)
Regarding these claims EVB et al do not further teach, but KBMAX teaches: 
3. The system of Claim 1, wherein the program instructions configured to create the graphical coding environment, further define a set of instructions, stored on the memory, to define a variable edit mode, and wherein one or more of the graphical programming blocks, of the plurality of graphical programming blocks, is configured to include a variable element set by a user activating the variable edit mode.  (the shape (graphical) blocks include variables selected by the user from a dropdown menu (activating variable edit mode); paragraphs [0070], [0071]). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application, to modify the system of EVB to include variable elements, as taught by KBMax, for the benefit of providing a way for a user to create more specific programming blocks to meet particular requirements.  (See KBMax ¶¶70-71). 


5. The system of Claim 2, wherein the program instructions configured to create the graphical coding environment, further define a set of instructions, stored on the memory, to color code two or more graphical programming blocks with different predefined colors within the single graphical coding environment.  (blocks are color coded where certain special blocks are a second color (predefined different); paragraph [0138]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application, to modify the system of EVB to include color coding programming blocks, as taught by KBMax, for the benefit of further simplifying the coding process for novice programmers and preventing errors by having the users match color blocks. (See KBMAX ¶138) 

6. The system of Claim 5, wherein the color code set of instructions are further configured to color code the textual programming language in the display window adjacent to the one or more graphical programming blocks such that the color of the textual programming language matches the color of the graphical programming KBMax discloses color coding the textual programming language and the one or more graphical programming blocks (code documentation (textual programming language) is color coded and the graphical blocks are color coded; paragraphs [0138], [0175], [0177]). Although neither EVB, nor KBMax specifically disclose the color of the programming language matches the color of the graphical programming block, KBMax discloses the code documentation may be a second color and the graphical blocks are a first color (paragraph [0138]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application, that if the text block may be a second color, then the text block can be the first color that matches the graphical programming block.  

7. The system of Claim 1, wherein the program instructions configured to create the single graphical coding environment, further define a set of instructions, stored on the memory, to define a graphical programming argument block for use in creation of the graphical program, and wherein the graphical programming argument block is configured as a graphical block with an argument segment embedded within the graphical block, and the set of instructions further configured to accept standard textual coding language in the argument segment.  KBMax discloses: define a graphical programming argument block for use in creation of the graphical program (a value connector 12 (graphical programming argument block) for use in generating (creating) a shape based program; figure 2; paragraphs [0018], [0035]), and wherein the graphical programming argument block is configured as a graphical block with an argument segment embedded within the graphical block (the value connector is configured as a shape (graphical block) in an argument segment of the shape based program; figure 5), and the set of instructions further configured to accept standard textual coding language in the argument segment (the block comprises a simple text field to accept text based programming code; paragraphs [0043], [0045]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application, to modify the system of EVB to include argument blocks, as taught by KBMax, for the benefit of providing a way for a user to create more specific programming blocks to meet particular requirements.  (see ¶¶43-45). 

37. The method of operating an enhanced graphical coding environment of Claim 27 further comprising automatically indenting textual statement based on a text coding environment.  KBMax discloses automatically indenting textual statement based on a text coding environment (text statements 20 are indented based on the generated software code (coding environment); figure 6; paragraph [0043]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application, to modify the method of EVB to include indenting text statements, as taught by KBMax, for the benefit of presenting the text code to the user in the manner in which it would be expected to be viewed in the coding environment..  

39. The method of operating an enhanced graphical coding environment of Claim 27 further comprising providing an error indicator to specify a coding error in text statements defined in a code block, and wherein the error indicator is a color coding of KBMax discloses wherein the error indicator is a color coding of the coding error (code documentation blocks that have validation errors are displayed in a third color; paragraphs [0020], [0138]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application, to modify the method of EVB to include color coded errors, as taught by KBMax, for the benefit of allowing users to visually discern errors in programs controlling by color codes.  

Claims 10 and 11 are rejected under 35 U.S.C. 103(a) as being obvious in view of  “EVB”, “Snap! 4.0”,“Tables in Snap!” , and “Englehart” as applied above and further in view of “Chouinard” (US Patent 9,696,969)
Regarding claim 10, EVB et. al. does not teach, but Chouinard teaches:  
The system of Claim 1, wherein the program instructions configured to create the graphical coding environment, further define a set of instructions, stored on the memory, to merge blocks, and wherein the set of instructions to merge blocks being configured to: automatically add a second coding programming block to a first coding programming block, defining a merged coding programming block comprising: both a second standard textual coding language defined by the second coding programming block; and a first standard textual coding language defined by the first coding programing block. (See Col. 2, Ln 22-49; graphical programming editor allowing for the combination of multiple text-based programming languages via the combination of drage-and-drop stencils)   
EVB to include the mult-language stencils of Chouinard in order to "enable creation of custom stencils...based on the combination of two or more programming languages." (Col. 2, Ln39-42).  

Regarding Claim 11, EVB et. al. does not teach, but further Chouinard teaches:  
11. The system of Claim 10, wherein the set of instructions to merge blocks being further configured to inset the second standard textual coding language at a positioned within the first standard textual coding language selected by a user. (See Col. 2, Ln 22-49 described above and described in Col. 18m, Ln 12-19).   It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application, to modify the method of EVB to include the mult-language stencils of Chouinard in order to "enable creation of custom stencils...based on the combination of two or more programming languages." (Col. 2, Ln39-42).  

Claims 12,13,19, and 20 are rejected under 35 U.S.C. 103(a) as being obvious in view of  “EVB”, “Snap! 4.0”,“Tables in Snap!” , and “Englehart” as applied above and further in view of ““Hart” (US Patent 8,868,241)
Regarding Claim 12, EVB does not teach, but Hart teaches:  
12. The system of Claim 1, wherein the program instructions configured to create the graphical coding environment, further define a set of instructions, stored on the memory, to identify errors in the coding programming block, and wherein the set of instructions to identify errors being configured to:  
(See Col. 1, Ln 55 to Col. 2, Ln 21; here the IDE uses graphical blocks for the development of robot control script code, and checks the code for proper execution and displays a color to indicate proper execution or error/fault status)   
automatically change the color of the user defined standard textual coding language when the output program fails to properly execute. ​​​​​​​(See Col. 1, Ln 55 to Col. 2, Ln 21 as described above and further see Col. 8, Ln 48 to 58, color coding text of each code block to indicate status as well)   
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application, to modify the method of EVB to include the highlighting of Hart as it would allow developers to identify errors and "allowing an expert or non-expert user to interface with the script engines in an intuitive manner." (Col. 1, Ln 64-66)  
​​​​​​​ Regarding Claim 13, Hart further teaches:  
The system of Claim 12, wherein the set of instructions to identify errors is further configured to change the color of the user defined standard textual coding language ​​​​​​​(See Col. 1, Ln 55 to Col. 2, Ln 21 as described above and further see Col. 8, Ln 48 to 58, color coding text of each code block to indicate status as well) and EVB further teaches: prior to the output program being generated. (​​​​​​​See page 12, teaching interpreting the program to run it, e.g. in the a browser, prior to compiling and execution)  
Claims 19 and 20 are rejected for the same reasons as claims 12 and 13 above.  
EVB”, “Snap! 4.0”,“Tables in Snap!” , and “Englehart” as applied above and further in view of "Lovell" (US Patent 7,370,315).  
As per claim 33  EVB et al do not disclose, but Lovell teaches: 33 33. The method of operating an enhanced graphical coding environment of Claim 27 further comprising:dragging and dropping a graphical block into a code block; and ​​​​​​​(Col. 2, Ln22 to 62, Col. 9, Ln5 to 26; Lovell teaches a two-way updating graphical system that allows a developer to drag a graphical block either into a model or into the source code editor to generate the appropriate source code block for the graphical block)  
automatically converting the graphical block into text statements to create a new code block that incorporates the dragged and dropped graphical block.(Col. 2, Ln22 to 62, Col. 9, Ln5 to 26; Lovell teaches a two-way updating graphical system that allows a developer to drag a graphical block either into a model or into the source code editor to generate the appropriate source code block for the graphical block)  
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application, to modify the method of EVB ET AL to include the teachings of Lovell as Lovell recognizes in graphical IDEs "There is a need for an environment that is a two-way development process, i.e., changes made graphically are instantly made textually and vice versa. " (Col 2, Ln13-18).  
Claims 34 and 38 are rejected under 35 U.S.C. 103(a) as being obvious in view of  “EVB”, “Snap! 4.0”,“Tables in Snap!” , and “Englehart” as applied above and further in view of "Verizon” (US PG Pub 2016/0054982 

Regarding Claim 34, EVB et al do not teach, but Verizon teaches: 

34. The method of operating an enhanced graphical coding environment of Claim 27 further comprising: . Verizon discloses providing a tool bar area defined within the enhanced graphical coding environment (toolbar on a graphical workspace development framework (coding environment); figure 2, paragraphs [0019], [0035]), the tool bar area having defined graphical blocks and code blocks (the toolbar comprises programming actions (defined) shown as graphical blocks; figure 2; paragraph [0036]); providing a working area defined within the enhanced graphical coding environment (design tab (working area) figure 4), the working area permitting the connection of one more graphical blocks and code blocks together to form the program (connecting graphical elements and software code onto the graphical workspace to form software code (program); paragraph [0019]); and dragging from the toolbar area one or more graphical blocks and code blocks to add the one or more graphical blocks and code blocks to an existing program (dragging the graphical elements from the toolbar to the graphical workspace to connect to (add) the first graphical element of software code; paragraph [0019]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application, to modify the method of EVB to include a toolbar, as taught by Verizon, for the benefit of providing a simple user interface for a user to add programming blocks.  (See e.g. Verizon ¶19).
Regarding Claim 38, EVB et al does not teach, but Verizon teaches:
(dragging and dropping the graphical elements (second code block) from the toolbar to the graphical workspace to connect to the first graphical element of software code; paragraph [0019]), wherein the first code block is situated in the working area (the first graphical element is located in the design tab (working area) figure 4); and merging the second code block with the first code block to create a new code bluck in the working area (connecting the graphical elements to create a new element in the design tab; figure 4; paragraph [0109]), wherein the new code block is equivalent in text programming statements to the first and second code blocks (the software code area embedded in the programming actions of the graphical elements where the elements are connected (equivalent in text programming); paragraphs [0046], [0047]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application, to modify the method of EVB to include a connecting code blocks, as taught by Verizon, for the benefit of providing a simple user interface for a user to add programming blocks to build a program.  (¶19). 

Claims 35 are rejected under 35 U.S.C. 103(a) as being obvious in view of  “EVB”, “Snap! 4.0”,“Tables in Snap!” , “Englehart” and “Verizon” as applied above and further in view of  "Cain" (US Patent 6,014,138) and  "Lovell" (US Patent 7,370,315).  

Regarding Claim 35, EVB et al do not teach, but Cain teaches:

​​​​​​​(Col. 9, Ln 15 to 44; ​​​​​​​Cain teaches automatically changing the toolbar when switching between different windows in the IDE, e.g. compare toolbar 420, Fig. 4A with toobar 475, Fig. 4F)  

automatically detecting work in text statements in a code block and automatically changing the toolbar area. ​​​​​​​(Col. 9, Ln 15 to 44; ​​​​​​​Cain teaches automatically changing the toolbar when switching between different windows in the IDE, e.g. compare toolbar 420, Fig. 4A with toobar 475, Fig. 4F)  
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application, to modify the method of EVB ​​​​​​​ et al to include the teachings of Cain as each is directed to code development and Cain’s automated toolbar change provides a menu to the user that is “context sensitive, that is, it contains only the menus one needs at the moment” (Col. 9, Ln10-15). 
Further EVB et al do not teach, but Lovell teaches:  
to a textual drag and drop toolbar.  (Col. 2, Ln22 to 62, Col. 9, Ln5 to 26; Lovell teaches a two-way updating graphical system that allows a developer to drag a graphical block either into a model or into the source code editor to generate the appropriate source code block for the graphical block, including using the toolbox 407 items to drag into the source code text editor and generate the correct source code)  
EVB ​​​​​​​ et al to include the teachings of Lovell as Lovell recognizes in graphical IDEs "There is a need for an environment that is a two-way development process, i.e., changes made graphically are instantly made textually and vice versa. " (Col 2, Ln13-18).  
Claims 36 are rejected under 35 U.S.C. 103(a) as being obvious in view of  “EVB”, “Snap! 4.0”,“Tables in Snap!” , and “Englehart” as applied above and further in view of “Microsoft” (US PG Pub 2015/0227349). 

Regarding Claim 36, EVB does not teach, but Microsoft teaches:
36. The method of operating an enhanced graphical coding environment of Claim 27 further comprising: providing graphical blocks and code blocks with an individual toggle feature for collapsing and expanding the contents of the graphical block and code blocks (the graphical elements (blocks) comprising an icon (graphical) or text (code) allows a developer to collapse or expand the view by clicking (toggle feature); paragraphs [0042], [0068]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application, to modify the method of EVB to include collapsing and expanding the block views, as taught by Microsoft, for the benefit of allowing the user to view or not view details of a block as needed during programming.  (¶42). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior Art in the attached PTO-892 includes additional prior art related to applicant’s disclosure including prior art relevant to graphical and textual programming systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






3/11/2022
MJB


/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191